                                                 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1064 Page 1 of 32



                                                 1   KAZEROUNI LAW GROUP, APC
                                                 2   Abbas Kazerounian, Esq. (SBN 249203)
                                                     ak@kazlg.com
                                                 3   Jason A. Ibey, Esq. (SBN: 284607)
                                                 4   jason@kazlg.com
                                                     245 Fischer Avenue, Suite D1
                                                 5
                                                     Costa Mesa, California 92626
                                                 6   Telephone: (800) 400-6808
                                                     Facsimile: (800) 520-5523
                                                 7
                                                 8   [Additional Counsel On Signature Page]
                                                 9
                                                   Attorneys for the Plaintiffs and Proposed
                                                10 Settlement Class
Kazerouni Law Group, APC




                                                11
                                                                           UNITED STATES DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                       Costa Mesa, California




                                                12
                                                13
                                                14
                                                     KELISSA RONQUILLO-                       Case No.: 3:17-cv-00129-JM-BLM
                                                     GRIFFIN, KHOI NGUYEN, and
                                                15   RUSSELL SMITH, Individually
                                                     and On Behalf of All Others              PLAINTIFFS’ MEMORANDUM OF
                                                16   Similarly Situated,                      POINTS AND AUTHORITIES IN
                                                                  Plaintiffs,                 SUPPORT OF MOTION FOR
                                                17
                                                                                              FINAL APPROVAL OF CLASS
                                                18                        v.                  ACTION SETTLEMENT
                                                19   TRANSUNION RENTAL
                                                     SCREENING SOLUTIONS,                     DATE:     May 6, 2019
                                                20   INC., and TRANSACTEL                     TIME:     10:00 a.m.
                                                     (BARBADOS), INC.,                        CRTRM:    5D
                                                21
                                                                                              JUDGE:    Hon. Jeffrey T. Miller
                                                22                Defendants.

                                                23
                                                                                              [Declaration of Abbas Kazerounian;
                                                                                              Declaration of Joshua B. Swigart;
                                                24                                            Declaration of Jason A. Ibey;
                                                25
                                                                                              Declaration of Daniel G. Shay;
                                                                                              Declaration of Kelissa Ronquillo-
                                                26                                            Griffin; Declaration of Khoi Nguyen;
                                                27                                            Declaration of Russell Smith;
                                                                                              Declaration of H. Jacob Hack]
                                                28
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM
 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1065 Page 2 of 32


1
                                           TABLE OF CONTENTS
2
     TABLE OF AUTHORITIES ................................................................................ iii
3
4      I.    INTRODUCTION ........................................................................................ 1

5     II.    BRIEF HISTORY SINCE PRELIMINARY APPROVAL ...................... 2
6
     III.    THE INVASION OF PRIVACY ACT AND CLASS
7            ALLEGATIONS ........................................................................................... 2
8
     IV.     SETTLEMENT............................................................................................. 3
9
10             A. The Fairness Hearing ........................................................................... 4

11             B. The Attorneys’ Fees, Costs Application, and Service Awards.......... 4
12
               C. Class Action Settlement Terms ............................................................ 4
13
14                          1. Certification of a Fed. R. Civ. P. 23(b)(3) Settlement
                               Class ........................................................................................ 4
15
16                          2. $425,000 Settlement Fund ..................................................... 5
17    V.     ACTIVITY IN THE CASE AFTER PRELIMINARY APPROVAL ...... 5
18
               A. CAFA Notice.......................................................................................... 6
19
20             B. Class Notice............................................................................................ 6
21             C. Detailed Notice Posted On The Settlement Website .......................... 6
22
               D. Toll-Free Phone Number ...................................................................... 7
23
24             E. Claims Procedure, Including Expenses, and Claims Received ......... 7
25
                            1. No objections; No requests for exclusion ............................ 8
26
27                          2. Settlement checks .................................................................. 8
28

     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM                       i
Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1066 Page 3 of 32


1 VI.      THE PROPOSED SETTLEMENT IS FUNDAMENTALLY FAIR,
2          REASONABLE, AND ADEQUATE, AND SHOULD BE FINALLY
           APPROVED .................................................................................................. 9
3
4            A. The Settlement Satisfies The Requirements of Fed. R. Civ. P. 23 .... 9

5            B. The Settlement Should Be Finally Approved By The Court .......... 10
6
                          1. The strength of the Lawsuit and the risk, expense,
7                            complexity, and likely duration of further litigation........ 12
8
                          2. The amount offered in Settlement ..................................... 14
9
10                        3. Class Members were provided with the best notice
                             practicable, which afforded them an opportunity to
11                           choose whether to participate in the Settlement ............... 16
12
                          4. The extent of discovery completed ..................................... 18
13
14                        5. The experience and view of Class Counsel ........................ 19
15                        6. The reaction of Class Members to the Settlement ............ 20
16
     VII. APPROVAL OF POTENTIAL CY PRES DISTRIBUTION ................ 21
17
18           A. Cy Pres Distribution of Uncashed Checks After Any Second
                Settlement Distribution ...................................................................... 21
19
20           B. Guidance from the Ninth Circuit ...................................................... 21
21           C. New Media Rights Is an Appropriate Cy Pres Recipient ................ 22
22
                          1. Nature of the Lawsuit.......................................................... 22
23
24                        2. Objective of Invasion of Privacy Act ................................. 23
25                        3. Interests of silent Class Members ...................................... 23
26
27 VIII.       CONCLUSION ...................................................................................... 24
28

     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM                    ii
 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1067 Page 4 of 32


 1                               TABLE OF AUTHORITIES
 2                                            CASES
 3
   Ades v. Omni Hotels Mgmt. Corp.,
 4       No. 2:13-cv-02468-CAS (MANx), 2014 U.S. Dist. LEXIS 129689
 5       (C.D. Cal. Sep. 8, 2014) ···························································· 13
 6 Amadeck v. Capital One Fin. Corp. (In re Capital One Tel. Consumer Prot. Act
 7  Litig.),
         80 F. Supp. 3d 781 (N.D. Cal. Feb. 12, 2015) ··································· 14
 8
 9 Barani v. Wells Fargo Bank, N.A.,
          No. 12cv02999-GPC-KSC,
10        2014 U.S. Dist. LEXIS 49838 (S.D. Cal. Apr. 9, 2014) ·················· 17, 20
11
   Barbosa v. Cargill Meat Sols. Corp.,
12        297 F.R.D. 431 (E.D. Cal. 2013) ·················································· 20
13
   Berkey Photo Inc. v. Eastman Kodak Co.,
14        603 F.2d 263 (2d Cir. 1979) ······················································· 13
15
   Boyd v. Bechtel Corp.,
16
          485 F. Supp. 610 (N.D. Cal. 1979) ··············································· 19
17
   Cohorst v. BRE Properties, Inc.,
18
          2012 WL 153754 (S.D. Cal. 2012) ··············································· 16
19
   Couser v. Comenity Bank,
20
          125 F. Supp. 3d 1034 (S.D. Cal. 2015) ··········································· 20
21
   Ellis v. Naval Air Rework Facility,
22
          87 F.R.D. 15 (N.D. Cal. 1980) ···················································· 11
23
   Forcellati v. Hyland’s Inc.,
24
          2014 WL 1410264 (C.D. Cal. Apr. 9, 2014) ···································· 17
25
   Girsh v. Jepson,
26
          521 F.2d 153 (3d Cir. 1975) ······················································· 11
27
   Hanlon v. Chrysler Corp.,
28
          150 F.3d 1011 (9th Cir. Cal. 1998) ·········································· 10, 11
     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM          iii
 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1068 Page 5 of 32


 1 Hoffman v. Bank of America, N.A.,
 2      No. 12-cv-00539-DBH (S.D. Cal. Nov. 6, 2014) ······························· 16

 3 In re Diamond Foods, Inc.,
 4       2014 U.S. Dist. LEXIS 3252 (N.D. Cal. Jan. 10, 2014) ························ 8

 5 In re Ferrero Litig.,
 6       2012 U.S. Dist. LEXIS 15174 (S.D. Cal. Jan. 23, 2012) ······················· 11

 7 In re Global Corssing Sec. ERISA Litig.,
 8       225 F.R.D. 436 (E.D. Pa. 2000) ···················································· 18

 9 In re Mego Fin’l Corp. Sec. Litig.,
10       213 F. 3d 454 (9th Cir. 2000) ················································ 17, 18

11 In re Warner Communications Sec. Litig.,
12       618 F. Supp. 735 (S.D. N.Y. 1985) ··············································· 11
13 Jaffe v. Morgan Stanley & Co.,
14        No. 06cv02903-THE,
          2008 U.S. Dist. LEXIS 12208
15        2008 WL 346417 (N.D. Cal. Feb. 7, 2008) ······································ 18
16
   Jones v. GN Netcom, Inc. (In re Bluetooth Headset Prods. Liab. Litig.)
17        654 F.3d 935 (9th Cir. 2011) ······················································ 12
18
   Kline v. Dymatize Emters., LLC,
19        No. 15cv02348-AJB-RBB,
20        2016 U.S. Dist. LEXIS 142774 (S.D. Cal. Oct. 13, 2016)····················· 20
21 Linder v. Thrifty Oil Co.,
22       23 Cal. 4th 429 (Cal. 2000) ························································ 18
23 Linney v. Cellular Alaska P'ship,
24       151 F.3d 1234 (9th Cir. 1998) ····················································· 19
25 M. Berenson Co. v. Faneuil Hall Marketplace, Inc.,
26      671 F. Supp. 819 (D. Mass. 1987) ··········································· 11, 20
27 Medeiros v. HSBC Card Servs.,
28      2017 U.S. Dist. LEXIS 178484 (C.D. Cal. Oct. 23, 2017) ···················· 20

     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM          iv
 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1069 Page 6 of 32


 1 McCabe v. Six Continents Hotels, Inc.,
 2     2015 U.S. Dist. LEXIS 85084 (N.D. Cal. June 30, 2015) ······················ 15

 3 Miller v. Hitachi Am.,
 4       2014 Cal. Super. LEXIS 1686 (San Mateo Oct. 17, 2014) ····················· 16

 5 Mirkarimi v. Nev. Prop. 1, LLC,
 6       2015 U.S. Dist. LEXIS 112680 (S.D. Cal. Aug. 24, 2015) ···················· 15

 7 Mount v. Wells Fargo Bank,
 8      N.A., BC395959 (Cal. Super. Ct. Aug. 13, 2014) ································ 17

 9 Nachsin v. AOL, LLC,
10      663 F.3d 1034 (9th Cir. 2011) ····················································· 22

11 Nader v. Capital One Bank, N.A.,
12      2014 WL 1258442 (C.D. Cal. Nov. 17, 2014) ·································· 15
13 National Rural Tele. Coop. v. DIRECTV, Inc.,
14       221 F.R.D. 523 (C.D. Cal. 2004) ········································ 11, 17, 20
15 Officers for Justice v. Civil Service Com.,
16       688 F.2d 615 (9th Cir. 1982) ············································· 10, 11, 12
17 Raffin v. Medicredit, Inc.,
18        No. 15cv04912-GHK-PJW,
          2016 U.S. Dist. LEXIS 181819 (C.D. Cal. Dec. 19, 2016) ··················· 23
19
20 Reed v. 1-800 Contacts, Inc.,
         2014 U.S. Dist. LEXIS 255 (S.D. Cal. Jan. 2 2014) ···························· 15
21
22 Reyes v. Educ. Credit Mgmt. Corp.,
         322 F.R.D. 552 (S.D. Cal. 2017) ··················································· 9
23
24 Ribas v. Clark,
          38 Cal. 3d 355 (1985) ······························································ 23
25
26 Rodriquez v. West Publishing Corp.,
         563 F.3d 948 (9th Cir. 2009) ······················································ 11
27
28

     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM           v
 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1070 Page 7 of 32


 1 Ronquillo-Griffin v. Telus Communs., Inc.,
 2       No. 17cv0129-JM-BLM,
         2017 U.S. Dist. LEXIS 99577 (S.D. Cal. June 27, 2017) ······················ 15
 3
 4 Sabet v. Olde Discount Corp.,
         2001 WL 1246860 (Ariz. Sup. Ct. 2001) ········································ 14
 5
 6 Silber v. Mabon,
          18 F.3d 1449 (9th Cir. 1994) ······················································ 16
 7
 8 Six Mexican Workers v. Ariz. Citrus Growers,
         904 F.2d 1301 (9th Cir. 1990) ················································ 21, 22
 9
10 Spears v. First Am. Eappraiseit,
         2015 U.S. Dist. LEXIS 57530 (N.D. Cal. Apr. 27, 2015) ····················· 17
11
12 Staton v. Boeing Co.,
          327 F.3d 938 (9th Cir. 2003) ······················································ 11
13
14 Sylvester v. CIGNA Corp.,
          369 F. Supp. 2d 34 (D. Me. 2005) ··············································· 17
15
16 Torres v. Nutrisystem, Inc.,
         289 F.R.D. 587 (C.D. Cal. 2013)·················································· 13
17
18 Torrisi v. Tucson Elec. Power Co.,
         8 F.3d 1370 (9th Cir. 1993) ························································ 11
19
20 Vess v. Bank of Am., N.A.,
         No. 10cv0920-AJB-WVG,
21       2013 U.S. Dist. LEXIS 157427 (S.D. Cal. Oct. 24, 2013)····················· 12
22
   West Va. v. Chas. Pfizer & Co.,
23       440 F.2d 1079 (2d Cir. 1971) ····················································· 13
24
   Wilson v. Aairborne, Inc.,
25       2008 U.S. Dist. LEXIS 110411 (C.D. Cal. Aug. 13, 2008) ······················ 17
26
   Zaw v. Nelnet Business Solutions, Inc.,
27       No. 3:12cv05788-RS (N.D Cal. Dec. 1, 2014) ····································· 17
28

     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM          vi
 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1071 Page 8 of 32


 1
 2                                           STATUTES

 3
     28 U.S.C. § 1715 ············································································· 6
 4
     Cal. Pen. Code § 630 ········································································ 1
 5
     Cal. Pen. Code § 632.7 ·································································· 3, 23
 6
     Cal. Pen. Code § 637.2(a) ·································································· 3
 7
 8                                              RULES
 9
10 Fed. R. Civ. P. 23(b)(3) ································································· 3, 16
11 Fed. R. Civ. P. 23(c)(2)(B) ································································ 16
12 Fed. R. Civ. P. 30(b)(6) ··························································· 13, 14, 19
13
14                                             OTHER
   David R. Hodas,
15
        Enforcement of Environmental Law in A Triangular Federal System: Can
16      Three Not Be A Crowd When Enforcement Authority Is Shared by the
17      United States, and Their Citizens?,
18      54 Md. L. Rev. 1552 (1995) ························································ 16

19
   H. Newberg,
20      Newberg on Class Actions, § 30.42 (4th ed. 2002 and Supp. 2004)·········· 20
21
22
23
24
25
26
27
28

     M EMORANDUM I N SUPPORT OF M OTION F OR F INAL APPROVAL OF C LASS ACTION SETTLEMENT
     C ASE NO .: 3:17-CV-00129-J M-BLM            vii
                                                 Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1072 Page 9 of 32



                                                 1         The plaintiffs Kelissa Ronquillo-Griffen, Khoi Nguyen and Russell Smith
                                                 2   (collectively the “Plaintiffs”) seek final approval of this proposed class action
                                                 3   settlement (the “Settlement Agreement,” “Agreement,” or “Agr.”) with defendants
                                                 4   Transunion Rental Screening Solutions, Inc. (“TURSS”) and Transactel
                                                 5   (Barbados), Inc. (“Transactel”) (collectively the “Defendants”). Defendants do
                                                 6   not oppose this motion.
                                                 7   I.    INTRODUCTION
                                                 8         This Settlement is the culmination of over two years of litigation and
                                                 9   provides for significant monetary and non-monetary relief for all the Settlement
                                                10   Class Members allegedly harmed by Defendants’ telephone recording practices.
Kazerouni Law Group, APC




                                                11   The Settlement Agreement (“Agr.”, filed at Dkt. No. 68-11), reached after a day of
                                                12   mediation before Bruce A. Friedman of JAMS, provides for a considerable
                       Costa Mesa, California




                                                13   financial benefit of $425,000 in a common settlement fund (“Common Fund”) to
                                                14   the approximately 662 Settlement Class Members2 in California who were called
                                                15   by Transactel, on behalf of TURSS, in connection with a credit report inquiry
                                                16   whose calls were audio recorded allegedly without consent, in alleged violation of
                                                17   California’s Invasion of Privacy Act, Cal. Pen. Code § 630, et seq.
                                                18         The Settlement Fund to be created by Defendants is an all-in, non-
                                                19   reversionary fund (see Agr. § 2.1), with the Settlement Class receiving a monetary
                                                20   payment on a pro rata basis (id. at 2.4). The Settlement Class Member were
                                                21   afforded a reasonable opportunity to receive a pro rata share of the Settlement
                                                22   Fund by: (1) submitting an online claim via the Settlement Website, or (2) by
                                                23   1
                                                      Defined terms are used as defined in the Settlement Agreement.
                                                24   2
                                                      Plaintiffs previously estimated there were 665 Settlement Class Members. Dkt.
                                                25   No. 67-1, 4:4-7. Section G of the Recitals to the Settlement Agreement states that
                                                     “[t]he Settlement Class is comprised of no more than approximately 670 persons.”
                                                26   The Settlement Administrator received records from defense counsel for 669
                                                27   persons, which included 7 duplicate records, for a new estimate of 662 Settlement
                                                     Class Members. See Declaration of H. Jacob Hack (“Admin Decl.”), ¶ 2.
                                                28
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          1
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1073 Page 10 of 32



                                                 1   submitting a Claim Form by mail to the Settlement Administrator. See Agr. §§ 2.4
                                                 2   and 4.3. The approximately 662 Settlement Class Members were informed of the
                                                 3   Settlement by Mail Notice and the notice posted on the Settlement Website, after
                                                 4   the Settlement Administrator performed a reverse telephone number lookup and
                                                 5   obtaining address information from Defendants. See Agr. §§ 1(h) and 4.2.
                                                 6          As of March 27, 2019, after subtracting the requested combined award of
                                                 7   attorneys’ fees and costs, service awards to the three Class Representatives, and the
                                                 8   estimated notice and administrative expenses from the Settlement Fund, each of
                                                 9   the 73 valid claimants will be entitled to a settlement check of approximately
                                                10   $3,703.64. There are no objections to the Settlement or requests for exclusion.
Kazerouni Law Group, APC




                                                11          As explained herein, this Settlement is fair, reasonable and adequate, and
                                                12   therefore should be given final approval.
                       Costa Mesa, California




                                                13   II.    BRIEF HISTORY SINCE PRELIMINARY APPROVAL
                                                14          The Court granted preliminary approval of the proposed class action
                                                15   Settlement on November 1, 2018 (Dkt. No. 71). Class notice was provided on
                                                16   December 31, 2018. Admin Decl., ¶ 5. The deadline to submit a claim was March
                                                17   11, 2019. Id. at ¶ 9. Likewise, the deadline to object or request exclusion from the
                                                18   settlement was March 11, 2019. Id. at ¶¶ 7 and 8.
                                                19          Plaintiffs timely filed their Motion for Attorneys’ Fees, Costs and Service
                                                20   Awards (the “Fee Brief”) on February 8, 2019. Dkt. No. 72, p. 7, ¶ XIII.
                                                21          Plaintiffs now submit this timely Motion for Final Approval of Class Action
                                                22   Settlement. Pursuant to Rule 23(e), the Plaintiffs seek final certification and
                                                23   approval of the proposed class action settlement, as well as approval of the Fee
                                                24   Brief. Specifically, Plaintiffs respectfully request that the Court enter a Final
                                                25   Approval Order submitted with this unopposed motion.
                                                26   III.   THE INVASION OF PRIVACY ACT AND CLASS ALLEGATIONS
                                                27          The California State Legislature passed the California Invasion of Privacy
                                                28   Act (“CIPA”) in 1967 to protect the right of privacy of the people of California,
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          2
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1074 Page 11 of 32


                                                     replacing prior laws which permitted the recording of telephone conversations with
                                                 1
                                                     the consent of one party to the conversation. California Penal Code § 632.7 was
                                                 2
                                                     added to CIPA in 1992 due to specific privacy concerns over the increased use of
                                                 3
                                                     cellular and cordless telephones. Section 632.7 prohibited intentionally recording
                                                 4
                                                     all communications involving cellular and cordless telephones, without regard to
                                                 5
                                                     whether they constitute confidential communications.
                                                 6
                                                           Plaintiffs allege that Defendants violated CIPA, specifically Cal. Pen. Code
                                                 7
                                                     § 632.7, by contacting Plaintiffs and the Settlement Class (a California-only class)
                                                 8
                                                     on their cellular telephones and audio recording the conversions without their
                                                 9
                                                     knowledge or consent, and further that that Transactel is vicariously liable for the
                                                10
Kazerouni Law Group, APC




                                                     conduct of its vendor TURSS (Second Amended Complaint, (SAC), Dkt. No. 47,
                                                11
                                                12
                                                     ¶¶ 21-39). Plaintiffs sought statutory damages of $5,000 per unlawfully recorded
                       Costa Mesa, California




                                                13
                                                     call, under Cal. Pen. Code § 637.2(a); SAC, ¶ 53.

                                                14   IV.   SETTLEMENT
                                                15         In an earnest attempt to settle the action and avoid the risks inherent in
                                                16   proceeding to trial, the Parties discussed settlement on several occasions. As noted
                                                17   in the Preliminary Approval Motion (Dkt. No. 67-1, 17:8-13), the Settlement
                                                18   Agreement resulted from extensive arm’s length negotiations, including a private
                                                19   mediation before Bruce A. Friedman of JAMS on March 23, 2018, as well as
                                                20   follow-up negotiations. Agr. § Section E to Recitals; Kazerounian Decl., ¶ 7. The
                                                21   Parties also conducted substantial discovery, including two rounds of written
                                                22   discovery, the depositions of the three named Plaintiffs, and confirmatory
                                                23   discovery following mediation. Ibey Decl., ¶¶ 6 and 8.
                                                24         The time and effort spent on discovery and settlement negotiations, as well
                                                25   as the time spent in mediation with an experienced mediator, militate in favor of
                                                26   final approval of the proposed Settlement, as they strongly indicate there was no
                                                27   collusion. It has been over two years since this Action was filed on January 24,
                                                28   2017. The efforts of Class Counsel to reach a compromise in the form of a
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          3
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1075 Page 12 of 32



                                                 1   proposed class settlement proved fruitful, including a motion to dismiss (see Dkt.
                                                 2   No. 27) and a discovery dispute motion (see Dkt. No. 56), the Parties were able to
                                                 3   reach an understanding, the terms of which are memorialized in the Agreement.
                                                 4           A.     The Fairness Hearing
                                                 5           At the Fairness Hearing scheduled for May 6, 2019, the Court will decide
                                                 6   whether to finally approve the Settlement, and will also consider the Fee Brief
                                                 7   (Dkt. No. 72-1). Agr. § 2.5; Preliminary Approval Order, § XIV.
                                                 8           B.     THE Attorneys’ Fees, Costs Application, And Service Awards
                                                 9           As explained in the Fee Brief, Class Counsel seek $123,250 in combined
                                                10   attorneys’ fees and litigation costs, representing 29% of the $425,000 Settlement
Kazerouni Law Group, APC




                                                11   Fund (Agr. § 2.6(a)); and a service award in the amount of $3,000 to each of the
                                                12   three Class Representatives (id. at 2.6), to be distributed from the Settlement Fund.
                       Costa Mesa, California




                                                13   Plaintiffs respectfully request that the Court enter the proposed Final Approval
                                                14   Order submitted herewith, which includes a provision for the requested attorneys’
                                                15   fees, costs, service awards, and notice and settlement administration expenses.
                                                16           C.     Class Action Settlement Terms
                                                17           This action has been certified, for settlement purposes only, as a California
                                                18   class action for settlement purposes only, providing for a $425,000 Settlement
                                                19   Fund.
                                                20                  1.   Certification of a Fed. R. Civ. P. 23(b)(3) Settlement Class
                                                21           The Settlement Class is defined as:
                                                22
                                                                    All persons in California who, during the period from
                                                23                  January 24, 2016 through February 8, 2017, were called
                                                                    by Transactel on behalf of TURSS on their cellular
                                                24
                                                                    telephones and spoke with a representative.
                                                25
                                                                    Excluded from the Settlement Class are the Judges to
                                                26
                                                                    whom the Action is assigned and any members of the
                                                27                  Judges’ staff or immediate family.
                                                28   Agr. § 1(y).
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          4
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1076 Page 13 of 32



                                                 1                2.    $425,000 Settlement Fund
                                                 2         The Settlement establishes a fund of $425,000 paid by Defendants to resolve
                                                 3   the claims at issue. See Agr. §§ 1(l) and 21.1. Payments from the Settlement Fund
                                                 4   are in the form of a pro rata settlement check, which will be mailed to each of the
                                                 5   Class Members who made a valid and approved claim. See Agr. § 2.4. KCC will
                                                 6   send the Settlement Checks via U.S. mail no later than ninety (90) days after the
                                                 7   (“Effective Date”), as provided under the Agreement. Agr. §§ 1(q) and 12.1.
                                                 8         Ninety-five (95) calendar days after the date the checks were issued, the
                                                 9   Settlement Administrator shall void any outstanding checks, calculate the amount
                                                10   remaining in the Common Fund and, after reserving an amount for anticipated
Kazerouni Law Group, APC




                                                11   remaining settlement administration fees or costs, make a pro-rata distribution by
                                                12   check of the remainder of the Common Fund to those Authorized Claimants who
                       Costa Mesa, California




                                                13   have cashed their initial settlement checks provided, however, that no Authorized
                                                14   Claimant shall receive more than $5,000 under this Agreement. Agr. § 2.4.
                                                15         The checks issued as part of this second distribution shall have a notation on
                                                16   them stating that they will be void after sixty (60) calendar days and, if any check
                                                17   is not cashed by an Authorized Claimant prior to sixty (60) calendar days after the
                                                18   check is issued, then the funds represented by that check shall remain part of the
                                                19   Common Fund. After the sixty (60) day period expires, the Settlement
                                                20   Administrator shall void any uncashed checks and distribute any remainder of the
                                                21   Common Fund to a cy pres recipient. Agr. § 2.4. The Parties have recommended,
                                                22   and continue to recommend, that New Media Rights be approved by this Court as
                                                23   the contingent cy pres beneficiary. See Agr. § 10.
                                                24   V.    ACTIVITY IN THE CASE AFTER PRELIMINARY APPROVAL
                                                25         The Settlement Administrator’s (Kurtzman Carson Consultants, LLC
                                                26   (“KCC”)) compliance with the Agreement and the Preliminary Approval Order is
                                                27   described below.
                                                28
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          5
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1077 Page 14 of 32



                                                 1         A.    CAFA Notice
                                                 2         The CAFA notice was mailed on September 5, 2018 by Defendants, in
                                                 3   compliance with 28 U.S.C. § 1715(b). Agr. § 14; Dkt. No. 69.
                                                 4         B.    Class Notice
                                                 5         KCC complied with the notice procedure set forth in the Preliminary
                                                 6   Approval Order (Dkt. No. 71). After obtaining a list from Defendant with 669
                                                 7   records, KCC removed 7 duplicate records. Admin. Decl., ¶ 2. KCC performed a
                                                 8   reverse lookup on 210 records to find name and address information, and also
                                                 9   updated all records based on the National Change of Address database. Id.
                                                10         The direct mail notice informed the Settlement Class Members of the
Kazerouni Law Group, APC




                                                11   Settlement Website address (https://ronquilloclassactionsettlement.com/) where
                                                12   they could obtain further information about the Settlement and also make a claim
                       Costa Mesa, California




                                                13   online. See Admin. Decl., ¶ 5; Exhibit A thereto. Settlement Class Members could
                                                14   also call the Settlement Administrator’s toll-free telephone number to obtain
                                                15   information about the Settlement. Admin. Decl., ¶ 4.
                                                16         On December 31, 2018, KCC mailed the class notice to 611 individuals.
                                                17   Admin Decl., at ¶ 5. As of March 27, KCC received a total of 89 returned Notice
                                                18   Packets, but was able to locate 20 updated addresses and promptly re-mailed the
                                                19   notice to those addresses. Id. at ¶ 6. This amounts to a direct mail notice reach of
                                                20   approximately 81.9% (id. at ¶ 6), which as explained below is consistent with the
                                                21   benchmark set by the Federal Judicial Center.
                                                22         C.    Detailed Notice Posted On The Settlement Website
                                                23         KCC posted on the Settlement Website the detailed and full notice in a
                                                24   question and answer format, which explained the case, the proposed settlement and
                                                25   each Class Member’s options regarding the proposed settlement. See Admin.
                                                26   Decl., ¶ 3. Among other things, the website contains the Settlement Agreement,
                                                27   Second Amended Complaint, the Preliminary Approval Order, a downloadable
                                                28   claim form, and the Fee Brief. Id.; see also Exhibit A to Ibey Decl., ¶ 14. The
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          6
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1078 Page 15 of 32



                                                 1   Settlement Website provided notice of the proposed Settlement to the Class
                                                 2   Members, in addition to the other aspects of the Settlement Class Notice Program.
                                                 3         D.     Toll-Free Phone Number
                                                 4         On December 31, 2018, KCC established a toll-free telephone number that
                                                 5   Settlement Class Members could call and could ask a live operator questions
                                                 6   about the Settlement and request a claim form be sent to them. Admin. Decl., ¶ 4.
                                                 7         E.     Claims Procedure, Including Expenses, and Claims Received
                                                 8         KCC prepared a class list based on records obtained from Defendants.
                                                 9   Admin. Decl., ¶ 2. Class Members were provided no less than seventy (70) days to
                                                10   make a claim for a Settlement payout. See Admin. Decl., ¶¶ 5 and 9; see also, Agr.
Kazerouni Law Group, APC




                                                11   § 6.2 (i.e., 130 days after the Preliminary Approval Order was issued). Ultimately,
                                                12   KCC has successfully delivered 542 mailings. See id. at ¶ 9.
                       Costa Mesa, California




                                                13         The procedure for submitting a claim was made as easy as possible – a claim
                                                14   form could be submitted online via the Settlement Website or by U.S. Mail. See
                                                15   Agr. § 4.3; see also, Exhibit A to Admin Decl. All that was required was the Class
                                                16   Member’s full name and address, the cellular telephone number called during the
                                                17   Class Period, and their social security or taxpayer identification number. Agr. §
                                                18   4.3. Settlement Class Members were required to affirm that they actually spoke
                                                19   with a representative of Defendants during the phone call. Id.
                                                20         KCC has received 83 total claims as of March 9, 2019 (59 submitted online,
                                                21   and 24 submitted by mail). Admin. Decl., ¶ 21. Of those claims, 73 are valid, 1 is
                                                22   duplicative, and 9 are deficient. This equates to claims rate for valid claims of
                                                23   approximately 11.02% from the approximately 662 Settlement Class Members. A
                                                24   deficiency letter will be mailed to the 9 individuals who submitted deficient claims,
                                                25   and those individuals were sent a deficiency notice by KCC and afforded 14 days
                                                26   to cure. See Admin Decl., ¶ 9.
                                                27         KCC will issue awards in the form of settlement checks within ninety days
                                                28   of the Effective Date to valid claimants. Agr. § 12.1. The settlement checks will
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          7
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1079 Page 16 of 32



                                                 1   expire 90 days after issuance. Id. at § 2.4.
                                                 2                1.     No objections; No requests for exclusion
                                                 3         Class Members were permitted to opt-out or to submit an objection. See Agr.
                                                 4   §§ 7 and 8; Admin Decl., ¶¶ 7 and 8. As of March 27, KCC has received zero
                                                 5   requests for exclusion, and there are no objections to the Settlement. Id. The
                                                 6   deadline to submit a request for exclusion or object was March 11, 2019. Id. at ¶¶
                                                 7   7 and 8. The fact that there are no objections and no exclusion requests out of
                                                 8   approximately 662 Settlement Class Members highly supports the adequacy of the
                                                 9   proposed Settlement. In re Diamond Foods, Inc., 2014 U.S. Dist. LEXIS 3252, *9
                                                10   (N.D. Cal. Jan. 10, 2014) (“Also supporting approval is the reaction of class
Kazerouni Law Group, APC




                                                11   members to the proposed class settlement. After 67,727 notices were sent to
                                                12   potential class members, there have been only 29 requests to opt out of the class
                       Costa Mesa, California




                                                13   and no objection to the settlement or the requested attorney’s fees and expenses.”).
                                                14                2.     Settlement checks
                                                15         The net settlement fund available to pay Class Members is estimated to be
                                                16   $270,366, which was determined by subtracting the anticipated combined Class
                                                17   Representative service awards totaling $9,000 ($3,000 each), Class Counsels’
                                                18   requested combined attorneys’ fees and costs of $123,250 3 (29% of the total
                                                19   Common Fund), and the notice and claims administration expenses estimated to be
                                                20   $22,384.00, from the Common Fund. See Admin. Decl., ¶ 10. Based on the net
                                                21   settlement funds and the currently 73 valid claims, each valid claimant would
                                                22   receive a check for approximately $3,703.644 from this Settlement.5
                                                23
                                                     3
                                                       Class Counsels’ litigation costs were $8,706.81 as of the Fee Brief. Dkt. No. 72-
                                                24   1, n. 7 and 22:10. Subsequently, Class Counsel incurred costs of $17.03 to deliver
                                                25   a courtesy of the Fee Brief to the Court and perform a docket search (Swigart
                                                     Decl., ¶ 7), and they will continue to incur additional costs through the final
                                                26   approval hearing, including to attend the hearing and provide a courtesy copy to
                                                27   the Court of this present motion (id.).
                                                     4
                                                       $425,000 (Common Fund) - $123,250 (Attorneys’ fees and Costs combined) –
                                                28
                                                     $22,384.00 (Estimated Notice and Administration Expenses) - $9,000 (Service
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          8
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1080 Page 17 of 32



                                                 1         Due to the economics of individually suing for statutory damages of $5,000
                                                 2   under Cal. Pen. Code § 637.2, none of the Class Members would likely be able to
                                                 3   obtain such recovery on their own. See Reyes v. Educ. Credit Mgmt. Corp., 322
                                                 4   F.R.D. 552, 564 (S.D.Cal. 2017) (“Under these circumstances, $5,000 for each
                                                 5   violation is unlikely to incentivize the average claimant to incur the opportunity
                                                 6   costs of time, effort, and attention to pursue her claim on an individual basis.”)
                                                 7   (citations omitted).
                                                 8   VI.   THE PROPOSED SETTLEMENT IS FUNDAMENTALLY FAIR,
                                                 9
                                                           REASONABLE, AND ADEQUATE, AND SHOULD BE FINALLY
                                                           APPROVED
                                                10
                                                           The relevant factors demonstrate that the proposed Settlement should be
Kazerouni Law Group, APC




                                                11
                                                     finally approved as fair, reasonable and adequate.
                                                12
                       Costa Mesa, California




                                                           A.     The Settlement Satisfies The Requirements of Fed. R. Civ. P. 23
                                                13
                                                           The Court has preliminarily ruled that this proposed Settlement satisfies the
                                                14
                                                     Rule 23 requirements. See Preliminary Approval Order, Dkt. No. 71, § IX. The
                                                15
                                                     Rule 23(a) and (b) factors were previously analyzed and applied by Plaintiff in his
                                                16
                                                     Motion for Preliminary Approval (Dkt. No. 67-1, pp. 9-13). There is no reason
                                                17
                                                     such findings should be disturbed. Since preliminary approval, Plaintiffs have
                                                18
                                                     continued to serve as adequate Class Representatives by reviewing documents and
                                                19
                                                     submitting declarations in support of the Fee Brief; and Plaintiffs support final
                                                20
                                                     approval of the proposed settlement. See Kazerounian Decl., ¶ 8; Declaration of
                                                21
                                                     Kelissa Ronquillo-Griffin (“Ronquillo Decl.”), ¶¶ 2-4; Declaration of Khoi Nguyen
                                                22
                                                     (“Nguyen Decl.”), ¶¶ 2-4; Declaration of Russell Smith (“Smith Decl.”), ¶¶ 2-4.
                                                23
                                                     Also, Class Counsel have continued to adequately represent the interests of the
                                                24
                                                25   Awards) = $270,366. $270,366 / 73 (valid claims to date) = Approx. $3,703.64.
                                                26   5
                                                       In the Preliminary Approval Motion filed on August 27, 2018, the estimated
                                                27   individual claim award was $4,035, which was based on an anticipated claims rate
                                                     of 10%. Dkt. No. 67-1, 4:17-21.
                                                28
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          9
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1081 Page 18 of 32



                                                 1   Settlement Class Members and the named Plaintiffs, having, among other things,
                                                 2   timely filed the Fee Brief on February 8, 2019 (Dkt. No. 72) and assisted with
                                                 3   settlement administration (Ibey Decl., ¶ 5).
                                                 4         B.     The Settlement Should Be Finally Approved By The Court
                                                 5         “Unlike the settlement of most private civil actions, class actions may be
                                                 6   settled only with the approval of the district court.” Officers for Justice v. Civil
                                                 7   Service Com’n of City and County of San Francisco, 688 F.2d 615, 623 (9th Cir.
                                                 8   1982). “The court may approve a settlement . . . that would bind class members
                                                 9   only after a hearing and on finding that the settlement . . . is fair, reasonable, and
                                                10   adequate.” Fed. R. Civ. P. 23(e)(1)(C). The Court has broad discretion to grant
Kazerouni Law Group, APC




                                                11   such approval and should do so where the proposed settlement is “fair, adequate,
                                                12   reasonable, and not a product of collusion.” Hanlon v. Chrysler Corp., 150 F.3d
                       Costa Mesa, California




                                                13   1011, 1026 (9th Cir. 1998).
                                                14         “To determine whether a settlement agreement meets these standards, a
                                                15   district court must consider a number of factors, including: ‘the strength of
                                                16   plaintiffs’ case; the risk, expense, complexity, and likely duration of further
                                                17   litigation; the risk of maintaining class action status throughout the trial; the
                                                18   amount offered in settlement; the extent of discovery completed, and the stage of
                                                19   the proceedings; the experience and views of counsel; the presence of a
                                                20   governmental participant; and the reaction of the class members to the proposed
                                                21   settlement.’” Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003). “The relative
                                                22   degree of importance to be attached to any particular factor will depend upon and
                                                23   be dictated by the nature of the claim(s) advanced, the type(s) of relief sought, and
                                                24   the unique facts and circumstances presented by each individual case.” Officers for
                                                25   Justice, 688 F.2d at 625. The Court must balance against the continuing risks of
                                                26   litigation and the immediacy and certainty of a substantial recovery. See Girsh v.
                                                27   Jepson, 521 F.2d 153, 157 (3d Cir. 1975); In re Warner Communications Sec.
                                                28   Litig., 618 F. Supp. 735, 741 (S.D. N.Y. 1985).
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          10
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1082 Page 19 of 32



                                                 1         The Ninth Circuit has long supported settlements reached by capable
                                                 2   opponents in arms’ length negotiations. In Rodriguez v. West Publishing Corp.,
                                                 3   563 F.3d 948 (9th Cir. 2009), the Ninth Circuit expressed the opinion that courts
                                                 4   should defer to the “private consensual decision of the [settling] parties.” Id. at
                                                 5   965, citing Hanlon, 150 F.3d at 1027 (9th Cir. 1998). The district court must
                                                 6   exercise “sound discretion” in approving a settlement. See Torrisi v. Tucson Elec.
                                                 7   Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993); Ellis v. Naval Air Rework Facility,
                                                 8   87 F.R.D. 15, 18 (N.D. Cal. 1980), aff’d 661 F.2d 939 (9th Cir. 1981). However,
                                                 9   “where, as here, a proposed class settlement has been reached after meaningful
                                                10   discovery, after arm’s length negotiation conducted by capable counsel, it is
Kazerouni Law Group, APC




                                                11   presumptively fair.” M. Berenson Co. v. Faneuil Hall Marketplace, Inc., 671 F.
                                                12   Supp. 819, 822 (D. Mass. 1987); In re Ferrero Litig., 2012 U.S. Dist. LEXIS
                       Costa Mesa, California




                                                13   15174, *6 (S.D. Cal. Jan. 23, 2012) (“Settlements that follow sufficient discovery
                                                14   and genuine arms-length negotiation are presumed fair.”) (citing Nat'l Rural
                                                15   Telcoms. Coop. v. Directv, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)).
                                                16         Application of the relevant factors here confirms that the proposed
                                                17   settlement should be finally approved. This Settlement was reached with the
                                                18   assistance of experienced mediator, Bruce A. Friedman, Esq. 6 of JAMS, which
                                                19   further demonstrates a lack of collusion between the Parties. See Jones v. GN
                                                20   Netcom, Inc. (In re Bluetooth Headset Prods. Liab. Litig.), 654 F.3d 935, 948 (9th
                                                21   Cir. Cal. 2011). Based on the facts of this case, Class Counsel and the Plaintiffs
                                                22   agree that this Settlement is fair and reasonable; among other things, the Settlement
                                                23   will avoid costly and time-consuming additional litigation and the need for trial.
                                                24   Kazerounian Decl., ¶ 8; Swigart Decl., ¶ 11; Ibey Decl., ¶ 13; Shay Decl., ¶ 11.
                                                25
                                                     6
                                                      See https://www.jamsadr.com/bruce-friedman; see also, Vess v. Bank of Am.,
                                                26   N.A., No. 10cv0920 AJB (WVG), 2013 U.S. Dist. LEXIS 157427, at *4 (S.D. Cal.
                                                27   Oct. 24, 2013 (granting final approval of a TILA violation action, following a
                                                     mediation conducted by Bruce A. Friedman).
                                                28
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          11
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1083 Page 20 of 32



                                                 1
                                                                  1.    The strength of the Lawsuit and the risk, expense,
                                                 2                      complexity, and likely duration of further litigation
                                                 3         Defendants have raised numerous defenses to the Plaintiffs’ claims and
                                                 4   putative class claims. Dkt. Nos. 52 and 53; see also, Recitals to Agr. Defendants
                                                 5   contend that their defenses have merit and would defeat the claims of the putative
                                                 6   class. See Recitals to Agr. However, this California-only settlement eliminates
                                                 7   any further risk and expense for the Parties.
                                                 8         Considering the potential risks and expenses associated with continued
                                                 9   prosecution of the lawsuit, the probability of appeals by both sides, the certainty of
                                                10   delay, and the ultimate uncertainty of recovery through continued litigation, the
Kazerouni Law Group, APC




                                                11   proposed settlement is fair, reasonable, and adequate. As the Ninth Circuit has
                                                12   made clear, the very essence of a settlement agreement is compromise, “a yielding
                       Costa Mesa, California




                                                13   of absolutes and an abandoning of highest hopes.” Officers for Justice, 688 F.2d at
                                                14   624. “Naturally, the agreement reached normally embodies a compromise; in
                                                15   exchange for the saving of cost and elimination of risk, the parties each give up
                                                16   something they might have won had they proceeded with litigation . . .” Id.
                                                17         While Class Counsel believe strongly in the merits of the claims brought on
                                                18   behalf of the proposed Class (see Recitals to Agr.), they also recognize that any
                                                19   case encompasses risks and that settlements of contested cases are preferred in this
                                                20   circuit. Some courts have denied motions for class certification of CIPA actions,
                                                21   see e.g., Torres v. Nutrisystem, Inc. 289 F.R.D. 587 (C.D.Cal. 2013), whereas
                                                22   others have granted class certification of CIPA claims on contested motions, see
                                                23   e.g., Ades v. Omni Hotels Mgmt. Corp., No. 2:13-cv-02468-CAS(MANx), 2014
                                                24   U.S. Dist. LEXIS 129689 (C.D.Cal. Sep. 8, 2014).
                                                25         Even if Plaintiffs were to prevail at trial, risks would remain. See West
                                                26   Virginia v. Chas. Pfizer & Co., 314 F. Supp. 710, 743-44 (S.D.N.Y. 1970) (“[i]t is
                                                27   known from past experience that no matter how confident one may be of the
                                                28   outcome of litigation, such confidence is often misplaced”), aff’d, 440 F.2d 1079
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          12
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1084 Page 21 of 32



                                                 1   (2d Cir. 1971); Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d 263 (2d Cir.
                                                 2   1979) (reversing $87 million judgment after trial).
                                                 3         The risks in this action were explained in detail in the Preliminary Approval
                                                 4   Motion (Dkt. No. 67-1, pp. 18-19) and Fee Brief (Dkt. No. 72, pp. 12-13). If the
                                                 5   Action were to continue without settlement, Defendants would continue to
                                                 6   vigorously defend the action. See Agr. § 15; Recital D. Prior to settlement,
                                                 7   Defendants intended to challenge each Plaintiff’s credibility and adequacy of serving
                                                 8   as Class Representatives. Similarly, Defendant TURSS also contends, and would
                                                 9   likely challenge, that Transactel is an independent contractor, and thus TURSS is not
                                                10   vicariously liable for Transactel’s conduct.
Kazerouni Law Group, APC




                                                11         Further, if litigation were to continue, Plaintiffs would take the Rule 30(b)(6)
                                                12   deposition of both Defendants, and would have obtained additional written discovery
                       Costa Mesa, California




                                                13   responses from TURSS which Plaintiffs believe would have provided additional
                                                14   evidence to support a finding of vicarious liability. Defendants would have likely
                                                15   argued against class certification on the basis that some of the persons called may not
                                                16   have been in California at the time of the calls, even though they had a California
                                                17   area code, and would thus not have standing to bring a claim for violation of this
                                                18   California statute. But settlement avoids these risks to both sides.
                                                19         To fully prosecute this case through trial, the Parties would need to: 1)
                                                20   continue litigating their discovery disputes;7 and, 2) undertake the arduous task of
                                                21   certifying or opposing a class action, which could significantly impact both Parties
                                                22   (i.e., the class may not be certified thereby eliminating any class relief, or the class
                                                23
                                                24   7
                                                       Specifically, Plaintiff would argue that Transactel did not fully comply with Judge
                                                25   Major’s discovery order in terms of the number of “audio recorded conversations”
                                                     (emphasis added), where the discovery response following the order was limited to
                                                26   the number of audio recording files. See Dkt. No. 56, pp. 9-10. Additionally, based
                                                27   on discussions between the parties, Plaintiffs believe it is likely that Transactel
                                                     would bring a discovery dispute challenging whether certain redactions by Plaintiffs
                                                28   in discovery were appropriate.
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          13
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1085 Page 22 of 32



                                                 1   Ronquillo-Griffin v. Telus Communs., Inc., No. 17cv129 JM (BLM), 2017 U.S.
                                                 2   Dist. LEXIS 99577, at *20 (S.D.Cal. June 27, 2017) (recognizing that CIPA
                                                 3   provides for statutory damages of $5,000 per violation). Attorneys’ fees would
                                                 4   have to be sought under California Code of Civil Procedure § 1021.5, if successful
                                                 5   in bringing an action which has resulted in the enforcement of an important right
                                                 6   affecting the public interest, among other requirements.
                                                 7         The relief afforded to the Settlement Class Members here exceeds the relief
                                                 8   afforded in many other CIPA class action settlements. See e.g., Reed v. 1-800
                                                 9   Contacts, Inc., 2014 U.S. Dist. LEXIS 255, *17-18 (S.D. Cal. Jan. 2, 2014) (granting
                                                10   final approval of CIPA class action settlement of $600 per class member, and
Kazerouni Law Group, APC




                                                11   collecting cases approving CIPA settlements between $10-$50 per class member);
                                                12   Mirkarimi v. Nev. Prop. 1, LLC, No. 12-CV-2160, 2015 U.S. Dist. LEXIS 112680,
                       Costa Mesa, California




                                                13   *10-11 (S.D. Cal. Aug. 24, 2015) (granting preliminary approval of CIPA settlement
                                                14   with estimated pro-rata award of $64.47); McCabe v. Six Continents Hotels, Inc.,
                                                15   No. 12-cv-04818, 2015 U.S. Dist. LEXIS 85084, *27-29 (N.D. Cal. June 30, 2015)
                                                16   (collecting cases approving CIPA settlements of $1-$7.50 per class member); Nader
                                                17   v. Capital One Bank (USA), N.A., No. 12-cv-01265 DSF, 2014 U.S. Dist. LEXIS
                                                18   194211, 2014 WL 12584442, Docket No. 145 (C.D. Cal. Nov. 17, 2014) ($3
                                                19   million settlement for approximately 1,896,044 potential class members, or $1.58
                                                20   per person); Hoffman v. Bank of America, N.A., No. 12-cv-00539 DHB, Docket
                                                21   Nos. 56-1, 67 (S.D. Cal. Nov. 6, 2014) ($2.6 million settlement for approximately
                                                22   1,454,181 potential class members, or $1.79 per person); Cohorst v. BRE
                                                23   Properties, Inc., No. 10-cv-2666-JM, 2011 U.S. Dist. LEXIS 151719, 2012 WL
                                                24   153754, Docket Nos. 101, 109 (S.D. Cal. 2012) ($5.5 million settlement for
                                                25   approximately 1,170,584 potential class members, or $4.70 per person); Miller v.
                                                26   Hitachi Am., No. CIV 526430, 2014 Cal. Super. LEXIS 1686 (San Mateo Oct. 17,
                                                27   2014) (granting preliminary approval of CIPA class action settlement with different
                                                28   settlement classes receiving $20 or $145 per class member).
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          15
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1086 Page 23 of 32



                                                 1         Therefore, the estimated recovery provided by this settlement is much
                                                 2   greater than in many other finally approved CIPA class action settlements. The
                                                 3   persons not in the Class could not file a claim for a monetary payment, but will
                                                 4   also likely benefit from the Settlement because the Settlement will serve as a
                                                 5   deterrent to future violations of the CIPA, and TURSS has instructed Transactel to
                                                 6   cease audio recording calls (Agr. § 2.8). See David R. Hodas, Enforcement of
                                                 7   Environmental Law in A Triangular Federal System: Can Three Not Be A Crowd
                                                 8   When Enforcement Authority Is Shared by the United States, the States, and Their
                                                 9   Citizens?, 54 Md. L. Rev. 1552, 1657 (1995) (“[A]llowing a violator to benefit
                                                10   from noncompliance punishes those who have complied by placing them at a
Kazerouni Law Group, APC




                                                11   competitive disadvantage. This creates a disincentive for compliance.”).
                                                                 3.    Class Members were provided with the best notice
                                                12
                       Costa Mesa, California




                                                                       practicable, which afforded them an opportunity to choose
                                                13                     whether to participate in the Settlement
                                                14         Rule 23(c)(2)(B) provides that, in any case certified under Rule 23(b)(3), the
                                                15   court must direct to class members the “best notice practicable” under the
                                                16   circumstances. Rule 23(c)(2)(B) does not require “actual notice” or that a notice
                                                17   be “actually received.” Silber v. Mabon, 18 F. 3d 1449, 1454 (9th Cir. 1994).
                                                18         According to the KCC, there is a direct mail notice reach of approximately
                                                19   81.9% of the estimated 662 Settlement Class Members, after performing a reverse
                                                20   phone number lookup and updated records based on the National Change of
                                                21   Address database (Admin Decl., ¶¶ 2 and 6), 9 which satisfies due process. See
                                                22   Federal Judicial Center’s Judges’ Class Action Notice and Claims Process
                                                23   Checklist and Plain Language Guide, at p. 3 (2010) (recognizing that a reach of
                                                24   between 70-95% is reasonable); see also, Wilson v. Airborne, Inc., 2008 U.S. Dist.
                                                25   LEXIS 110411, *13-14 (C.D. Cal. Aug. 13, 2008) (court granted final approval of
                                                26
                                                     9
                                                27     See generally, Barani v. Wells Fargo Bank, N.A., No. 12CV2999-GPC(KSC))
                                                     2014 U.S. Dist. LEXIS 49838, at *27 (S.D.Cal. Apr. 9, 2014) (approving use of
                                                28   reverse phone number lookup in a consumer class action settlement).
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          16
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1087 Page 24 of 32



                                                 1   settlement where measurements used to estimate notice reach suggested that 80%
                                                 2   of adults learned of the settlement); Spears v. First Am. Eappraiseit, No. 5-08-CV-
                                                 3   00868, *32-34 (RMW), 2015 U.S. Dist. LEXIS 57530 (N.D.Cal. Apr. 27, 2015)
                                                 4   (finally approving settlement which provided for class notice via direct mail after
                                                 5   updated addresses through the National Change of Address database, a settlement
                                                 6   website and an IVR phone line).
                                                 7         This is a consumer case and consequently subject to lower claims rates than
                                                 8   other types of cases. See e.g., In re Mego Fin’l Corp. Sec. Litig., 213 F. 3d 454,
                                                 9   459 (9th Cir. 2000); Sylvester v. CIGNA Corp., 369 F. Supp. 2d. 34, 44 (D. Me.
                                                10   2005) (Signal, C.J.) (“‘Claims made’ settlements regularly yield response rates of
Kazerouni Law Group, APC




                                                11   10 percent or less.”)). See also, Forcellati v. Hyland’s Inc., No. 12-cv-1983, 2014
                                                12   U.S. Dist. LEXIS 50600, *17 (C.D. Cal. Apr. 9, 2014) (“[T]he prevailing rule of
                       Costa Mesa, California




                                                13   thumb with respect to consumer class actions is [a claims rate of] 3-5 percent.”);
                                                14   Mount v. Wells Fargo Bank, N.A., BC395959 (Cal. Super. Ct. Aug. 13, 2014)
                                                15   granting final approval of a CIPA class action settlement with a 4.2% claiming rate)
                                                16   [Exhibit B to Ibey Decl., ¶ 15]; Zaw v. Nelnet Business Solutions, Inc., No. 3:12-cv-
                                                17   05788-RS, Dkt. No. 39 (N.D.Cal. Dec. 1, 2014) (granting final approval of a CIPA
                                                18   class action settlement with a 1.8% claiming rate) [Exhibit C to Ibey Decl., ¶ 16].
                                                19   Here, there was a valid claims rate of 11.02% (see Admin Decl., ¶ 9 – 73 valid
                                                20   claims out of 662 Settlement Class Members), which is slightly higher than
                                                21   expected (see Dkt. No. 67-1, 20:16-17).
                                                22         It is also well-settled that a proposed settlement may be accepted where the
                                                23   recovery represents a fraction of the maximum potential recovery. See e.g., Nat’l
                                                24   Rural Tele. Coop v. DIRECTV, Inc., 221 F.R.D 523, 527 (C.D. Cal. 2004) (“well
                                                25   settled law that a proposed settlement may be acceptable even though it amounts to
                                                26   only a fraction of the potential recovery”); In re Global Crossing Sec. ERISA
                                                27   Litig., 225 F.R.D. 436, 460 (E.D. Pa. 2000) (“the fact that a proposed settlement
                                                28   constitutes a relatively small percentage of the most optimistic estimate does not,
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          17
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1088 Page 25 of 32



                                                 1   in itself, weigh against the settlement; rather, the percentage should be considered
                                                 2   in light of strength of the claims”); In re Mego Fin. Corp. Sec. Litig., 213 F.3d at
                                                 3   459 (approving a settlement that comprised one-sixth of plaintiffs’ potential
                                                 4   recovery); Jaffe v. Morgan Stanley & Co., No. 06-cv-3903-THE, 2008 U.S. Dist.
                                                 5   LEXIS 12208, 2008 WL 346417, *9 (N.D. Cal. Feb. 7, 2008) ("The settlement
                                                 6   amount could undoubtedly be greater, but it is not obviously deficient, and a
                                                 7   sizeable discount is to be expected in exchange for avoiding the uncertainties,
                                                 8   risks, and costs that come with litigating a case to trial.").
                                                 9         As the Linder Court explained, “…it is firmly established that the benefits of
                                                10   certification are not measured by reference to individual recoveries alone. Not only
Kazerouni Law Group, APC




                                                11   do class actions offer consumers a means of recovery for modest individual
                                                12   damages, but such actions often produce several salutary by-products, including a
                       Costa Mesa, California




                                                13   therapeutic effect upon those [entities] who indulge in [illegal] practices, aid to
                                                14   legitimate business enterprises by curtailing illegitimate [conduct], and avoidance
                                                15   to the judicial process of the burden of multiple litigation involving identical
                                                16   claims.” Linder v. Thrifty Oil Co., 23 Cal. 4th 429, 445 (Cal. 2000) (internal
                                                17   quotations omitted).
                                                18                4.     The extent of discovery completed
                                                19         The proposed Settlement is the result of arm’s-length and contentious
                                                20   negotiations, including a private before experienced mediator Bruce A. Friedman
                                                21   of JAMS, as well as follow-up discussions and confirmatory discovery. See
                                                22   Section E of the Recitals to the Agr.; Agr. § 28; see also, Ibey Decl., ¶¶ 6 and 8;
                                                23   Kazerounian Decl., ¶ 7; Shay Decl., ¶ 8. Prior to settlement, the parties conducted
                                                24   considerable written discovery. Specifically, Plaintiffs served two rounds of written
                                                25   discovery on Defendants, and both Defendants served written discovery requests on
                                                26   the Plaintiffs. Ibey Decl. ¶ 6. The depositions of the three named Plaintiffs were
                                                27   taken by defense counsel. Id. at ¶ 6. Plaintiffs also sought to take the Rule 30(b)(6)
                                                28   depositions of both Defendants, but took those depositions off calendar in light of
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          18
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1089 Page 26 of 32



                                                 1   settlement discussions. Ibey Decl., ¶ 6. Further, Plaintiffs obtained confirmatory
                                                 2   discovery following the mediation. Ibey Decl., at ¶ 8. Thus, the litigation here had
                                                 3   reached the stage where “the parties certainly have a clear view of the strengths
                                                 4   and weaknesses of their cases.” In re Warner Communications, 618 F. Supp. at
                                                 5   745. The Parties have exchanged sufficient information to make an informed
                                                 6   decision about settlement. See Linney v. Cellular Alaska Partnership, 151 F.3d
                                                 7   1234, 1239 (9th Cir. 1998).
                                                 8         Moreover, there are important factual issues in dispute, such as: i) whether
                                                 9   Transactel’s employees advised any of the Settlement Class Member that the call
                                                10   was being recorded; and ii) whether the Settlement Class Members were located
Kazerouni Law Group, APC




                                                11   within California at the time of the calls. There is also the legal question of
                                                12   whether TURSS is vicariously liable for the audio recordings made by its hired
                       Costa Mesa, California




                                                13   vendor Transactel in light of the contention by Defendants that Transactel was an
                                                14   independent contractor.
                                                15                5.     The experience and views of Class Counsel
                                                16         “The recommendations of plaintiff’s counsel should be given a presumption
                                                17   of reasonableness.” Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal.
                                                18   1979). The presumption of reasonableness in this action is fully warranted because
                                                19   the settlement is the product of arm’s length negotiations conducted by capable,
                                                20   experienced counsel. See M. Berenson Co., 671 F. Supp. at 822; Ellis, 87 F.R.D.
                                                21   at 18 (“that experienced counsel involved in the case approved the settlement after
                                                22   hard-fought negotiations is entitled to considerable weight”); 2 Newberg on Class
                                                23   Actions § 11.24 (4th Ed. & Supp. 2002); Manual for Complex Lit., Fourth § 30.42.
                                                24         It is the considered judgment of Class Counsel experienced in CIPA class
                                                25   action litigation that this settlement is a fair, reasonable and an adequate settlement
                                                26   benefiting approximately 662 Settlement Class Members. Kazerounian Decl., ¶ 8;
                                                27   Swigart Decl., 11; Ibey Decl., ¶¶ 12-13. Class Counsel are experienced consumer
                                                28   class action lawyers. Kazerounian Decl., ¶ 8; Swigart Decl., ¶ 11; Ibey Decl., ¶¶
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          19
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1090 Page 27 of 32



                                                 1   13; Shay Decl., ¶ 11; see also, Dkt Nos. 67-2, 67-12, 67-13, and 67-14.10
                                                 2         This Settlement was negotiated without collusion by experienced and
                                                 3   capable Class Counsel who now recommend its approval. See Section E to Recitals
                                                 4   to Agr.; Dkt. No. 72-2, ¶¶ 22-60; Dkt. No. 72-7, ¶¶ 19-26, and Dkt. No. 72-8, ¶¶
                                                 5   11-15; Dkt. No. 72-9, ¶¶ 11-22. Class Counsel have achieved such a result here in
                                                 6   this CIPA class action, and unequivocally assert that the proposed Settlement
                                                 7   should receive final approval. Kazerounian Decl., ¶ 8; Swigart Decl., ¶ 11; Ibey
                                                 8   Decl., ¶ 13; Shay Decl., ¶¶ 8 and 11.
                                                 9                6.    The reaction of Class Members to the Settlement
                                                10         “It is established that the absence of a large number of objections to a
Kazerouni Law Group, APC




                                                11   proposed class action settlement raises a strong presumption that the terms of a
                                                12   proposed class settlement action are favorable to the class members.” Nat'l Rural
                       Costa Mesa, California




                                                13   Telecomms., 221 F.R.D. at 529 (citations omitted); see also, Barbosa v. Cargill
                                                14   Meat Sols. Corp., 297 F.R.D. 431, 448 (E.D. Cal. 2013).
                                                15         Here, the fact that there are no objections and no requests for exclusion
                                                16   (Admin Decl., ¶¶ 7 and 8) is important in evaluating the fairness, reasonableness
                                                17   and adequacy of the settlement – which supports approval of the settlement here.
                                                18   See Couser v. Comenity Bank, 125 F. Supp. 3d 1034, 1044 (S.D. Cal. 2015)
                                                19   (“Upon considering the high rate of Class Member claims and the relatively low
                                                20   number of requests for exclusion, the Court finds the reaction of the Class to the
                                                21   Settlement favors approval of the [TCPA] Settlement.”); Medeiros v. HSBC Card
                                                22   Servs., No. CV 15-09093 JVS (AFMx), 2017 U.S. Dist. LEXIS 178484, at *6
                                                23   (C.D.Cal. Oct. 23, 2017) (granting final approval of a CIPA settlement where there
                                                24   were only 7 opt-outs and 1 objection). Thus, there has been no resistance to the
                                                25
                                                     10
                                                       See also, Barani v. Wells Fargo Bank, N.A., No. 12CV2999-GPC (KSC), 2014
                                                26   U.S. Dist. LEXIS 49838, at *7-8 (S.D. Cal. Apr. 9, 2014) (noting Kazerouni Law
                                                27   Group, APC and Hyde & Swigart’s experience in consumer class actions); Kline
                                                     v. Dymatize Enters., LLC, No. 15-CV-2348-AJB-RBB, 2016 U.S. Dist. LEXIS
                                                28
                                                     142774, at *16 (S.D. Cal. Oct. 13, 2016) (same).
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          20
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1091 Page 28 of 32


                                                     Settlement. Also, the Class Representatives support the motion for final approval
                                                 1
                                                     of class action settlement. Ronquillo Decl., ¶ 4; Nguyen Decl., ¶ 4; Smith Decl., ¶ 4.
                                                 2
                                                 3   VII. APPROVAL OF POTENTIAL CY PRES DISTIBUTION
                                                 4          As explained above, the Parties propose in the Settlement Agreement that
                                                 5   unclaimed funds after a second distribution be awarded to the charitable
                                                 6   organization New Media Rights. Agr. § 10.
                                                 7          A.     Cy Pres Distribution of Uncashed Checks After Any Second
                                                 8                     Settlement Distribution
                                                 9          Consistent with the terms of the approved Settlement Agreement (Section
                                                10   10), Plaintiffs request that funds remaining in the Common Fund after any second
Kazerouni Law Group, APC




                                                11   distribution be awarded to the Parties’ proposed cy pres recipient, New Media
                                                12   Rights. New Media Rights, founded in 2006, is a program of California Western
                       Costa Mesa, California




                                                13   School of Law that offers pro bono preventative privacy related legal services for
                                                14   consumers, nonprofits, technology entrepreneurs, and creators across the United
                                                15   States. See Exhibit A to Kazerounian Decl. (Declaration of Art Neill (“Neill
                                                16   Decl.”), p. 1).
                                                17          The cy pres doctrine allows a court to distribute unclaimed portions of a
                                                18   class action settlement fund to the “next best” class of beneficiaries. Six Mexican
                                                19   Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1307–08 (9th Cir. 1990). The
                                                20   Ninth Circuit directs courts to consider the following factors in determining
                                                21   whether awards to the proposed cy pres beneficiary are appropriate: (1) the nature
                                                22   of the plaintiffs’ lawsuit; (2) the objectives of the underlying statutes; and (3) the
                                                23   interests of the silent class members, including their geographic diversity.
                                                24   Nachshin v. AOL, LLC, 663 F.3d 1034, 1040 (9th Cir. 2011).
                                                25          B.     Guidance from the Ninth Circuit
                                                26          While the Court has discretion in determining the above factors, a review of
                                                27   relevant Ninth Circuit precedent reveals when cy pres recipients fail to satisfy
                                                28   those standards. In Six Mexican Workers v. Arizona Citrus Growers, a class of
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          21
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1092 Page 29 of 32



                                                 1   undocumented Mexican farm workers sued various companies for violations of
                                                 2   the Farm Labor Contractor Registration Act. Six Mexican Workers, 904 F.2d at
                                                 3   1303. The court found the defendants liable for $1.8 million in statutory damages,
                                                 4   which the Ninth Circuit later reduced to $850,000. Id. at 1303–04, 1310. The
                                                 5   court also identified the Inter-American Fund, which provided humanitarian aid in
                                                 6   Mexico, as the cy pres recipient of any unclaimed funds. Id. at 1304.
                                                 7         On review, the Ninth Circuit held that the cy pres distribution was not
                                                 8   appropriate because there was “no reasonable certainty” that any class member
                                                 9   would benefit from it, even though the money would go “to areas where the class
                                                10   members may live.” Id. at 1308. The Ninth Circuit Court also recognized the lack
Kazerouni Law Group, APC




                                                11   of relation between the choice of charity and the class claims. In its analysis, the
                                                12   Court reasoned that while the purpose of the statute was to compensate victims of
                       Costa Mesa, California




                                                13   unscrupulous employers and to deter future violations, the Inter-American Fund
                                                14   was “not an organization with a substantial record of service nor [was] it limited
                                                15   in its choice of projects,” and any distribution would therefore have required court
                                                16   supervision “to ensure that the funds [were] distributed in accordance with the
                                                17   goals of the remedy.” Id. at 1309.
                                                18         Ultimately, the Court reversed the cy pres distribution because “the district
                                                19   court’s application [of the cy pres doctrine] was inadequate to serve the goals of
                                                20   the statute and protect the interests of the silent class members.” Id. at 1312.
                                                21         C.     New Media Rights Is an Appropriate Cy Pres Recipient
                                                22         The Court should approve New Media Rights as appropriate cy pres
                                                23   recipient in this cell phone privacy action to receive any unclaimed funds,
                                                24   following any second distribution to the Settlement Class Members.
                                                25                1.     Nature of the Lawsuit
                                                26         This lawsuit was brought to obtain statutory damages for alleged violations
                                                27   of California’s Invasion of Privacy Act, on behalf of Plaintiffs and the absent class
                                                28   members in California whose cell phone conversations were recorded allegedly
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          22
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1093 Page 30 of 32



                                                 1   without their consent. See SAC, ¶¶ 1, 30-31, 33 (Dkt. No. 47). Providing a cy
                                                 2   pres award to the proposed beneficiaries to foster protection of consumer privacy
                                                 3   interests is in line with the nature of the CIPA lawsuit.
                                                 4                2.     Objective of Invasion of Privacy Act
                                                 5         CIPA is designed to protect the right to privacy of Californians. See Ribas
                                                 6   v. Clark, 38 Cal. 3d 355, 365, 212 Cal. Rptr. 143, 696 P.2d 637 (1985) (“In view
                                                 7   of the manifest legislative purpose to accord every citizen's privacy the utmost
                                                 8   sanctity, [CIPA’s private right of action] was intended to provide those who suffer
                                                 9   an infringement of this aspect of their personal liberty a means of vindicating their
                                                10   right.”); see also, Raffin v. Medicredit, Inc., No. CV 15-4912-GHK (PJWx), 2016
Kazerouni Law Group, APC




                                                11   U.S. Dist. LEXIS 181819, at *7 (C.D.Cal. Dec. 19, 2016) (“as to legislative
                                                12   judgment, the California Legislature specifically enacted CIPA to protect against
                       Costa Mesa, California




                                                13   the invasion of privacy.”) California Penal Code § 632.7 specifically protects
                                                14   against the invasion of privacy with regard to telephones, including cell phones.
                                                15
                                                                  3.      Interest of silent Class Members
                                                16
                                                17         The interests of the silent class members would be advanced through a cy
                                                18   pres award to New Media Rights.
                                                19         New Media Rights sits on the Federal Communications Commission’s
                                                20   Consumer Advisory Committee. Specific examples of work performed by New
                                                21   Media Rights. See Exhibit A to currently filed Declaration of Abbas Kazerounian
                                                22   (“Kazerounian Decl.”), ¶ 9 (Declaration of Art Neill on pages 2-4).
                                                23         Art Neill is the Executive Director and Founder of the New Media Rights
                                                24   program at California Western School of Law. The work that New Media Rights
                                                25   does with smaller entities and creators has a direct impact on curbing privacy
                                                26   abuses by helping to negate the need for lengthy and expensive litigation and FTC
                                                27   enforcement actions. Id. New Media Rights has institutional partners and a proven
                                                28   record in the privacy space. Id.
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          23
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1094 Page 31 of 32



                                                 1         New Media Rights consistently receives funding from multiple grantors and
                                                 2   over 200 individuals each year. The California Consumer Protection Foundation
                                                 3   partnered with New Media Rights on three consumer privacy related grants
                                                 4   ranging from $50,000 to $100,000. Id. These grants supported their preventative
                                                 5   legal services, including one-to-one services, education, and advocacy. These
                                                 6   funds will be used to continue and expand consumer privacy related efforts. Id.
                                                 7         On February 22, 2017, Judge Gonzalo P. Curiel approved a cy pres
                                                 8   distribution of unclaimed settlement funds in the amount of approximately
                                                 9   $51,000 to New Media Rights in the finally approved TCPA class action
                                                10   settlement (involving privacy rights relating to cell phones) entitled, Barani v.
Kazerouni Law Group, APC




                                                11   Wells Fargo Bank, N.A., No. 12-cv-02999-GPC-KSC (S.D. Cal.). Kazerounian
                                                12   Decl., ¶ 7; Exhibit B thereto.
                       Costa Mesa, California




                                                13         At the hearing in that matter on January 20, 2017, Judge Curiel stated:
                                                14         I have reviewed the request to designate New Media Rights as the
                                                15         appropriate cy pres recipient. I agree with the parties with respect to
                                                           their analysis as to a proper cy pres recipient that, given the nature of
                                                16         the lawsuit, the consumer privacy interests that are at play, the
                                                17         business or the rights that are protected by New Media Rights, that
                                                           there's a proper nexus. There's a good fit. And so that, ultimately, by
                                                18
                                                           this cy pres award, we would be indirectly benefiting the members of
                                                19         the class.
                                                20   [Exhibit C to Kazerounian Decl., ¶ 8 (p. 5, lns. 5-13 of hearing transcript)].
                                                21         Lastly, Class Counsel are unaware of any conflicts of interest with regard to
                                                22   New Media Rights as the contingent cy pres recipient of any unclaimed settlement
                                                23   funds after any Second Distribution. Kazerounian Decl., ¶ 6; Ibey Decl., ¶ 11;
                                                24   Swigart Decl., ¶ 10; Shay Decl., ¶ 10.
                                                25   VIII. CONCLUSION
                                                26         In sum, the Parties have reached this Settlement following good and

                                                27   contentious negotiations, with the assistance of an experienced mediator. The

                                                28   Settlement is fair and reasonable to the Settlement Class Members who were
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          24
                                                Case 3:17-cv-00129-JM-BLM Document 73-1 Filed 03/28/19 PageID.1095 Page 32 of 32



                                                 1   afforded notice that complies with due process.
                                                 2         For the foregoing reasons, Plaintiffs respectfully request the Court:
                                                 3      • Grant final approval of the proposed settlement;
                                                 4      • Order payment from the settlement proceeds in compliance with the Court’s
                                                 5         Preliminary Approval Order and the Agreement;
                                                 6      • Grant the Motion for Attorney’s Fees, Costs and Service Awards;
                                                 7      • Enter the proposed final approval order submitted herewith; and,
                                                 8      • Retain continuing jurisdiction over the implementation, interpretation,
                                                 9         administration and consummation of the Settlement.
                                                10
Kazerouni Law Group, APC




                                                11   Dated: March 28, 2019                        KAZEROUNI LAW GROUP, APC
                                                12
                       Costa Mesa, California




                                                                                                  By: /s/ Abbas Kazerounian
                                                13                                                     ABBAS KAZEROUNIAN, ESQ.
                                                                                                       AK@KAZLG.COM
                                                14
                                                                                                       Attorney for Plaintiffs
                                                15
                                                     HYDE & SWIGART
                                                16
                                                     Joshua B. Swigart, Esq. (225557)
                                                17   josh@westcoastlitigation.com
                                                     Yana A. Hart, Esq.
                                                18
                                                     yana@westcoastlitigation.com
                                                19   2221 Camino Del Rio South, Suite 101
                                                     San Diego, CA 92108
                                                20
                                                     Telephone: (619) 233-7770
                                                21   Facsimile: (619) 297-1022
                                                22
                                                     Counsel for Plaintiffs

                                                23   LAW OFFICE OF DANIEL G. SHAY
                                                24
                                                     Daniel G. Shay, Esq. (250548)
                                                     danielshay@tcpafdcpa.com
                                                25   409 Camino Del Rio South, Suite 101B
                                                26   San Diego, CA 92108
                                                     Telephone: (619) 222-7429
                                                27   Facsimile: (866) 431-3292
                                                28   Counsel for Plaintiffs
                                                     MEMORANDUM IN SUPPORT OF MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                     CASE NO.: 13-cv-00129-JM-BLM          25
